COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 DUSTIN SHANE GRAYDON,                        §              No. 08-15-00068-CR

                     Appellant,               §                 Appeal from the

 v.                                           §               213th District Court

 THE STATE OF TEXAS,                          §            of Tarrant County, Texas

                      State.                  §                (TC# 1363178D)

                                           §
                                         ORDER

       The Court GRANTS Sheila Walker’s third request for an extension of time within which

to file the Reporter’s Record until August 12, 2015.       NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Sheila Walker, Official Court Reporter for the 213th District

Court for Tarrant County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before August 12, 2015.

       IT IS SO ORDERED this 21st day of July, 2015.

                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.